George Rose Smith, Justice, concurring. The court’s opinion answers all the arguments presented by the appellant; so I agree that the judgment should be affirmed. Nevertheless, I have misgivings about whether Act 102 of 1977, Ark. Stat. Ann. §§14-614.2 etseq. (Repl. 1979), creating the 3% preference, applies to highway construction contracts entered into by the Highway Commission. Act 102 states in its first sentence that it applies to “contracts covered by the provisions of Act 159 of 1949, as amended.” Act 159 is compiled as Sections 14-611 to -614 of the statutes. It governs public contracts “for the making of major repairs or alterations, or for the erection of buildings or other structures, or for the making of other permanent improvements,” where the estimated cost exceeds $10,000. Section 14-611. Section 3 of Act 159 goes into detail by providing that the general contractor shall offer separate subcontracts for the plumbing, heating, ventilating, air conditioning, electric wiring, and roofing and sheet metal work. Section 41-613. As I read Act 159, it applies only to public contracts for the erection or repair of buildings and similar improvements, not to the construction of highways. Consequently, since the preference statute applies only to Act 159 contracts, it does not apply to the contract involved in this case. This contract, as prepared by the Highway Commission, did provide that the contract awarded would be governed by the preference statute. The Commission, however, is required to let the contract to the lowest responsible bidder. It cannot change the law by voluntarily subordinating its contracts to the preference statute, even under the misapprehension that it is required to do so. I write this concurrence because if there is an omission in the statutes that needs to be corrected, the legislature may want to make an appropriate amendment. In any event, the point is likely to arise again and perhaps should be taken into account by the Highway Commission and those bidding for its contracts.